

 S330 ENR: HIV Organ Policy Equity Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 330IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Public Health Service Act to
		  establish safeguards and standards of quality for research and transplantation
		  of organs infected with human immunodeficiency virus (HIV).1.Short titleThis Act may be cited as the
			 HIV Organ Policy Equity
			 Act.2.Amendments to the Public Health Service
			 Act(a)Standards of quality for the acquisition
			 and transportation of donated organs(1)Organ Procurement and Transplantation
			 NetworkSection 372(b) of the
			 Public Health Service Act (42 U.S.C. 274(b)) is amended—(A)in paragraph (2)(E), by striking ,
			 including standards for preventing the acquisition of organs that are infected
			 with the etiologic agent for acquired immune deficiency syndrome;
			 and(B)by adding at the end the following:(3)ClarificationIn adopting and using standards of quality
				under paragraph (2)(E), the Organ Procurement and Transplantation Network may
				adopt and use such standards with respect to organs infected with human
				immunodeficiency virus (in this paragraph referred to as HIV),
				provided that any such standards ensure that organs infected with HIV may be
				transplanted only into individuals who—(A)are infected with HIV before receiving such
				organ; and(B)(i)are participating in clinical research
				approved by an institutional review board under the criteria, standards, and
				regulations described in subsections (a) and (b) of section 377E; or(ii)if the Secretary has determined under
				section 377E(c) that participation in such clinical research, as a requirement
				for such transplants, is no longer warranted, are receiving a transplant under
				the standards and regulations under section
				377E(c)..(2)Conforming amendmentSection 371(b)(3)(C) of the Public Health
			 Service Act (42 U.S.C. 273(b)(3)(C); relating to organ procurement
			 organizations) is amended by striking including arranging for testing
			 with respect to preventing the acquisition of organs that are infected with the
			 etiologic agent for acquired immune deficiency syndrome and inserting
			 including arranging for testing with respect to identifying organs that
			 are infected with human immunodeficiency virus (HIV).(3)Technical amendmentsSection 371(b)(1) of the Public Health
			 Service Act (42 U.S.C. 273(b)(1)) is amended by—(A)striking subparagraph (E);(B)redesignating subparagraphs (F) and (G) as
			 subparagraphs (E) and (F), respectively;(C)striking (H) has a director
			 and inserting (G) has a director; and(D)in subparagraph (H)—(i)in clause (i) (V), by striking
			 paragraph (2)(G) and inserting paragraph (3)(G);
			 and(ii)in clause (ii), by striking
			 paragraph (2) and inserting paragraph (3).(b)Publication of research
			 guidelinesPart H of title
			 III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by
			 inserting after section 377D the following:377E.Criteria, standards, and regulations with
				respect to organs infected with HIV(a)In generalNot later than 2 years after the date of
				the enactment of the HIV Organ Policy Equity
				Act, the Secretary shall develop and publish criteria for the
				conduct of research relating to transplantation of organs from donors infected
				with human immunodeficiency virus (in this section referred to as
				HIV) into individuals who are infected with HIV before receiving
				such organ.(b)Corresponding changes to standards and
				regulations applicable to researchNot later than 2 years after the date of
				the enactment of the HIV Organ Policy Equity
				Act, to the extent determined by the Secretary to be necessary to
				allow the conduct of research in accordance with the criteria developed under
				subsection (a)—(1)the Organ Procurement and Transplantation
				Network shall revise the standards of quality adopted under section
				372(b)(2)(E); and(2)the Secretary shall revise section 121.6 of
				title 42, Code of Federal Regulations (or any successor regulations).(c)Revision of standards and regulations
				generallyNot later than 4
				years after the date of the enactment of the HIV Organ Policy Equity Act, and annually
				thereafter, the Secretary, shall—(1)review the results of scientific research
				in conjunction with the Organ Procurement and Transplantation Network to
				determine whether the results warrant revision of the standards of quality
				adopted under section 372(b)(2)(E) with respect to donated organs infected with
				HIV and with respect to the safety of transplanting an organ with a particular
				strain of HIV into a recipient with a different strain of HIV;(2)if the Secretary determines under paragraph
				(1) that such results warrant revision of the standards of quality adopted
				under section 372(b)(2)(E) with respect to donated organs infected with HIV and
				with respect to transplanting an organ with a particular strain of HIV into a
				recipient with a different strain of HIV, direct the Organ Procurement and
				Transplantation Network to revise such standards, consistent with section 372
				and in a way that ensures the changes will not reduce the safety of organ
				transplantation; and(3)in conjunction with any revision of such
				standards under paragraph (2), revise section 121.6 of title 42, Code of
				Federal Regulations (or any successor
				regulations)..3.Conforming
			 amendment to title 18 of the United States CodeSection 1122(a) of title 18, United States
			 Code, is amended by inserting or in accordance with all applicable
			 guidelines and regulations made by the Secretary of Health and Human Services
			 under section 377E of the Public Health Service Act after
			 research or testing.Speaker of the House of RepresentativesVice President of the United States and President of the Senate